TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 23, 2015



                                     NO. 03-13-00385-CV


                                 Armando Salazar, Appellant

                                                v.

                                   Patricia Salazar, Appellee




            APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           VACATED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on March 15, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that because the 2008 decree was

a final judgment, the trial court lost plenary power to “set aside” the decree thirty days after it

was signed. We therefore vacate the trial court’s later decree, signed March 15, 2013, and render

judgment that the “Final Decree of Divorce,” signed July 9, 2008, was a final judgment. The

appellee Patricia Salazar shall pay all costs relating to this appeal, both in this Court and the

court below.